                                                       Case 2:19-cv-01243-MCE-CKD Document 36 Filed 10/30/20 Page 1 of 4


                                                   1
                                                       A PROFESSIONAL CORPORATION
                                                   2   Carl L. Fessenden, SBN 161494
                                                   3   Matthew W. Gross, SBN 324007
                                                       350 University Ave., Suite 200
                                                   4   Sacramento, California 95825
                                                       TEL: 916.929.1481
                                                   5   FAX: 916.927.3706

                                                   6   Attorneys for Defendant SACRAMENTO COUNTY
                                                   7
                                                   8                                     UNITED STATES DISTRICT COURT
                                                                                        EASTERN DISTRICT OF CALIFORNIA
                                                   9
                                                  10   ALEXSEY PREDYBAYLO, an individual,                CASE NO. 2:19-CV-01243-MCE-CKD
                                                  11
                                                                              Plaintiff                  STIPULATION TO MODIFY PRE-
                                                  12                                                     TRIAL SCHEDULING ORDER TO
                                                       v.                                                CONTINUE FACT DISCOVERY &
                 350 University Ave., Suite 200




                                                  13                                                     PROPOSED ORDER
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   SACRAMENTO COUNTY, CALIFORNIA,
                                                       a county government and the operator of the
                                                  15   Sacramento County Sheriff’s Department
                                                       and its Correctional Health Services
                                                  16   Division; and Does 1 through 20,
                                                  17                                                     FAC Filed: 8/29/19
                                                                    Defendants.                          Complaint Filed: 07/02/2019
                                                  18   ___________________________________/
                                                  19           Whereas, on May 22, 2020 the parties stipulated to extend discovery to complete
                                                  20   additional discovery (ECF No. 18);

                                                  21           Whereas, on June 1, 2020, the Court signed the order reviewing the Joint Stipulation to

                                                  22   Modify the Pre-Trial Scheduling Order To Continue Fact Discovery and finding Good Cause (ECF

                                                  23   No. 20);

                                                  24           Whereas, the parties have been diligent in conducting discovery since the filing of the

                                                  25   Joint Status Report, but have not been, and will not be, able to complete non-expert discovery

                                                  26   because of the Corona Virus situation, combined with Plaintiff being in custody at the Federal

                                                  27   ///

                                                  28
                                                       {02310583.DOCX}                                  1
                                                         JOINT STIPULATION TO EXTEND DISCOVERY DEADLINE AND DISPOSITIVE MOTION
                                                                           FILING AND HEARING DEADLINE; ORDER
                                                       Case 2:19-cv-01243-MCE-CKD Document 36 Filed 10/30/20 Page 2 of 4


                                                   1   Bureau of Prisons facility at El Reno, Oklahoma, from where his deposition by video is not
                                                   2   possible;
                                                   3            Whereas, the parties have otherwise been diligent in conducting discovery and have
                                                   4   completed all non-expert discovery except for:
                                                   5            (a) the deposition of Plaintiff (due to the virus);
                                                   6            (b) the deposition of Sergeant Andrew Hall (due failure to appear under FRCP 45, motion
                                                   7   to compel being filed) (estimated time 1-2 hours); and
                                                   8            (c) the possible deposition of Sheriff Scot Jones (pending the Court’s ruling on Plaintiff’s
                                                   9   Objections to Magistrate’s Ruling denying motion to lift protective order) (estimated time 1-2
                                                  10   hours).1
                                                  11            Whereas, the remaining discovery can be completed in 2-3 days time, but cannot be
                                                  12   completed before the current November 1, 2020 cutoff date for non-expert discovery.
                 350 University Ave., Suite 200




                                                  13            Whereas, once the foregoing discovery is completed, the parties need additional time for
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   the filing of dispositive motions and pre-trial conference materials.
                                                  15
                                                                NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the parties by
                                                  16   and through their respective counsel of record, that:
                                                  17
                                                  18         1. Non-expert discovery be extended for the completion of the foregoing remaining discovery
                                                                until March 31, 2021;
                                                  19         2. Expert discovery deadline shall be April 30, 2021, and Expert Rebuttal discovery shall be
                                                  20            May 1, 2021;
                                                             3. Dispositive Motion Deadline shall be June 30, 2021;
                                                  21         4. Final pre-trial conference shall be August 31, 2021; and
                                                             5. Trial shall be scheduled for on or after September 14, 2021, or such date as the Court shall
                                                  22            set.
                                                  23   ///
                                                  24   ///
                                                  25
                                                       1
                                                  26     Defendant objects to the basis of any discovery on Sheriff Jones. This Court has already twice granted Defendants
                                                       Motion for a Protective Order preventing Sheriff Jones deposition. (See ECF 29 and 33). To the extent this Court rules
                                                  27   on the pending objection to the Magistrate Judge’s Order, (ECF 34), Defendant agrees to comply with the Court order
                                                       and the prescribed non-expert discovery deadlines, but does not want this Stipulation to be interpreted as a concession
                                                  28   regarding permitting Plaintiff to depose Sheriff Jones.
                                                       {02310583.DOCX}                                              2
                                                           JOINT STIPULATION TO EXTEND DISCOVERY DEADLINE AND DISPOSITIVE MOTION
                                                                             FILING AND HEARING DEADLINE; ORDER
                                                       Case 2:19-cv-01243-MCE-CKD Document 36 Filed 10/30/20 Page 3 of 4


                                                       Dated: October 28, 2020                                  PORTER SCOTT
                                                   1
                                                                                                                A PROFESSIONAL CORPORATION
                                                   2
                                                   3                                                            By    /s/Matthew W. Gross
                                                   4                                                                  Carl L. Fessenden
                                                                                                                      Matthew W. Gross
                                                   5                                                                  Attorneys for Defendant
                                                   6   Dated: October 28, 2020
                                                   7
                                                   8                                                            By    /s/Patrick H. Dwyer
                                                                                                                      Patrick Dwyer
                                                   9                                                                  Attorney for Plaintiff
                                                  10
                                                  11                                                 ORDER
                                                  12           Based upon the Stipulation of the parties and good cause shown, IT IS HEREBY
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825




                                                       ORDERED THAT:
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                           1. Non-expert discovery be extended for the completion of the foregoing remaining discovery
                                                  15
                                                  16           until March 31, 2021;

                                                  17       2. Expert discovery deadline shall be April 30, 2021, and Expert Rebuttal discovery shall be
                                                  18
                                                               May 1, 2021;
                                                  19
                                                           3. Dispositive Motion Deadline shall be June 30, 2021; and
                                                  20
                                                  21       4. The parties are ordered to file a Joint Notice of Trial Readiness not later than thirty (30)

                                                  22           days after receiving this Court’s ruling(s) on the last filed dispositive motion(s). If the
                                                  23
                                                               parties do not intend to file dispositive motions, the parties are ordered to file a Joint
                                                  24
                                                               Notice of Trial Readiness not later than thirty (30) days after the close of the designation of
                                                  25
                                                  26           supplemental expert witnesses and the notice must include statements of intent to forgo the

                                                  27           filing of dispositive motions. The parties are to set forth in their Notice of Trial Readiness,
                                                  28
                                                       {02310583.DOCX}                                      3
                                                        JOINT STIPULATION TO EXTEND DISCOVERY DEADLINE AND DISPOSITIVE MOTION
                                                                          FILING AND HEARING DEADLINE; ORDER
                                                       Case 2:19-cv-01243-MCE-CKD Document 36 Filed 10/30/20 Page 4 of 4


                                                               the appropriateness of special procedures, whether this case is related to any other case(s)
                                                   1
                                                   2           on file in the Eastern District of California, the prospect for settlement, their estimated trial

                                                   3           length, any request for a jury, and their availability for trial. The parties’ Notice of Trial
                                                   4
                                                               Readiness Statement shall also estimate how many court days each party will require to
                                                   5
                                                               present its case, including opening statements and closing arguments. The parties’
                                                   6
                                                   7           estimates shall include time necessary for jury selection, time necessary to finalize jury

                                                   8           instructions and instruct the jury. After review of the parties’ Joint Notice of Trial
                                                   9           Readiness, the Court will issue an order that sets forth dates for a final pretrial conference
                                                  10
                                                               and trial. The parties should be prepared to submit discovery documents and trial exhibits
                                                  11
                                                               electronically in PDF format.
                                                  12
                 350 University Ave., Suite 200




                                                  13       IT IS SO ORDERED.
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                  15   Dated: October 29, 2020

                                                  16
                                                  17
                                                  18
                                                  19
                                                  20
                                                  21
                                                  22
                                                  23
                                                  24
                                                  25
                                                  26
                                                  27
                                                  28
                                                       {02310583.DOCX}                                      4
                                                        JOINT STIPULATION TO EXTEND DISCOVERY DEADLINE AND DISPOSITIVE MOTION
                                                                          FILING AND HEARING DEADLINE; ORDER
